Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fang Liu on 2/17/22.

The application has been amended as follows: 
Claim 1 is amended as follows beginning at line 6:

the X includes an anion including two or more elements selected from the group consisting of oxygen, halogen, and nitrogen with nitrogen being essential.

Claim 3 is cancelled

Claim 4 is amended as follows:

The phosphor according to claim 1, wherein the anions include nitrogen, oxygen and fluorine.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as amended are allowable over the prior art as they cannot be reasonably anticipated or obviated.  The closest prior art is Lyons, who teaches the creation of nacaphite phosphors including ABX3 emission sites, wherein X is oxygen and halides. Lyons does not anticipate or render obvious the inclusion of nitrogen.  US20170369776 is also noted as similar prior art, teaching ABX3 phosphors, wherein the X may be a cyano group or a cyano derivative.  These compositions include nitrogen, but also essentially include carbon.  The claim has been amended such that the X group .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734